Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-11 have been considered but are moot in view of a new ground of rejection.


Response to Amendment
	This in in response to the Amendment filed 28 January 2022.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
3.	The rejection of claims 1-14, 17 and 18 under 35 U.S.C. 103 as being unpatentable over Turon Teixidor et al. (US 20140266066) in view of Isshiki et al. (US 20150017504) has been withdrawn in view of Applicants’ Amendment.
4.	The rejection of claims 15 and 16 under 35 U.S.C. 103 as being unpatentable over Turon Teixidor et al. (US 20140266066) in view of Isshiki et al. (US 20150017504) as applied to claims 1 and 10 above, and further in view of DE 102015011895 (hereafter DE ‘895) has been withdrawn in view of Applicants’ Amendment.	
5.	The rejection of claims 19 and 20 under 35 U.S.C. 103 as being unpatentable over Turon Teixidor et al. (US 20140266066) in view of Isshiki et al. (US 20150017504) as applied to claim 1 above, and further in view of Westermeier et al. (US 20170317324) has been withdrawn in view of Applicants’ Amendment.
6.	The rejection of claims 21 and 22 under 35 U.S.C. 103 as being unpatentable over Turon Teixidor et al. (US 20140266066) in view of Isshiki et al. (US 20150017504) as applied to claim 1 above, and further in view of Buck et al. (US 20100304203) has been withdrawn in view of Applicants’ Amendment.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-7, 9-14, 17-18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dorsch (US 9,705,156) in view of Turon Teixidor et al. (US 20140266066).	
Claim 1:	Dorsch (US 9,705,156) in Figures 1 and 3 disclose an energy storage device comprising:
a cell stack (L) comprising a plurality of lithium-ion cells (Z) surrounding the cell stack (L);
a pressure regulation system comprising a spring layer (F) between two of the plurality of lithium-ion cells (Z)(col. 1: 14-25, col. 2: 50-col: 3: 29).
Dorsch does not disclose a Si-dominant anode.
Turon Teixidor et al. disclose a lithium-ion battery comprising a Si-dominant anode (silicon-based anode, as per paragraph [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the lithium-ion battery of Dorsch by substituting the lithium-ion battery with the lithium-ion battery of Turon Teixidor et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a lithium-ion battery comprising a silicon-based anode that would have exhibited a higher theoretical capacity over hat provide by conventional graphite anode (paragraph [0019]), and increased the volumetric and gravimetric energy densities of lithium-ion batteries (paragraph [0006]).
The recitation “wherein the pressure regulation system in combination with the housing exerts an initial pressure of between about 25 kPa and about 170 kPa on the cell stack based on compression of the spring layer caused by displacement of the spring layer from expansion of the plurality of lithium-ion cells” has been construed as a process limitation that adds no additional structure the energy storage device of the Dorsch combination. However, given that “The plastic component of the film compensates for variations in thickness of the cell, which may occur after the manufacturing process.  Breathing of the cell, the expanding and contraction of the cell thickness during charging and discharging of the cell, is compensated for by the elastic component and is thus largely independent of the total compression of the film.  The plastic component compensates for the cell growing with age, so that the pressure applied to the cell increases only minimally…”(Dorsch, col. 2: 4-15”), the the energy storage device of the Dorsch combination appears capable of providing the recited process.	
	Claim 2:	The Dorsch combination discloses that each of the plurality of lithium-ion cells is a rectangular prism or cubical (“240” in Figure 2 of Turon Teixidor et al. has been construed as rectangular prism or cubical; and, Dorsch, claim 5). 
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein Turon Teixidor et al. further disclose that the spring layer comprises a silicone foam, low-density polyethylene (LDPE) foam, high-density polyethylene (HDPE) foam, crosslinked polyethylene (PE) foam, polypropylene (PP) foam, natural rubber foam, polyester foam, polyurethane foam, or latex foam (paragraph [0038] – the interfacial material can conform to the surface of the cell stack 240 and can be made of polyethylene sheet, polypropylene sheet, PTFE, paper, paperboard, natural rubber, silicon rubber, foam, or felt.
Claim 4:	The rejection of claim 4 is as set forth above in claim 1.
Further, the recitation “wherein the pressure regulation system in combination with the housing exerts a pressure of no more than about 300 kPa (4.35 psi) on the call stack during the operational life of the energy storage device” has been construed as a process limitation that adds no additional structure the energy storage device of the Dorsch combination. However, given that “The plastic component of the film compensates for variations in thickness of the cell, which may occur after the manufacturing process.  Breathing of the cell, the expanding and contraction of the cell thickness during charging and discharging of the cell, is compensated for by the elastic component and is thus largely independent of the total compression of the film.  The plastic component compensates for the cell growing with age, so that the pressure applied to the cell increases only minimally…”(Dorsch, col. 2: 4-15”), the the energy storage device of the Dorsch combination appears capable of providing the recited process.	
Claim 5:	The rejection of claim 5 is as set forth above in claim 1.
Further, the recitation “ wherein the pressure regulation system in combination with the housing exerts a pressure of no more that about 300 kPa (4.45 psi) on the cell stack during the operation life of the energy storage device” has been construed as a process limitation that adds no additional structure the energy storage device of the Dorsch combination. However, given that “The plastic component of the film compensates for variations in thickness of the cell, which may occur after the manufacturing process.  Breathing of the cell, the expanding and contraction of the cell thickness during charging and discharging of the cell, is compensated for by the elastic component and is thus largely independent of the total compression of the film.  The plastic component compensates for the cell growing with age, so that the pressure applied to the cell increases only minimally…”(Dorsch, col. 2: 4-15”), the the energy storage device of the Dorsch combination appears capable of providing the recited process.	
Claim 6:	The rejection of claim 6 is as set forth above in claim 1 wherein Turon Teixidore et al. further disclose that the pressure regulation system comprises a plurality of spring layers (interfacial material), wherein one of the plurality of spring layers is positioned between the housing (210, 220 and 250) and one of the plurality of lithium-ion cells that is adjacent to the housing (Fig. 2; and paragraph [0038] – the interfacial material can be placed between the cell stack 240 and at least one of the first 210 and second 220 plates).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Dorsch combination by incorporating the interfacial material of Turon Teixidore et al.
One having ordinary skill in the art would have been motivated to make the modification to provide an interfacial material that would have helped spread the pressure more evenly, and allowed additional adjustment to account for the cycle thickness variation which results in non-uniform pressure during cycling {paragraph [0038]).
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein Dorsch further discloses that the pressure regulation system comprises a plurality of spring layers (F), wherein one spring layer is positioned between each of the plurality of lithium ion cells (Z).
Claim 9:	The rejection of claim 9 is as set forth above in claim 1 wherein Turon Teixidore et al. further disclose that the plurality of spring layers comprise a polymeric material or an elastic material (paragraph [0038] – the interfacial material can conform to the surface of the cell stack 240 and can be made of polyethylene sheet, polypropylene sheet, PTFE sheet, paper, paperboard, natural rubber, silicone rubber, foam, or felt).
Claim 10:	The rejection of claim 10 is as set forth above in claim 1 wherein Turon Teixidore et al. further disclose that the plurality of spring layers comprise a foam (paragraph [0038] – the interfacial material can conform to the surface of the cell stack 240 and can be made of polyethylene sheet, polypropylene sheet, PTFE sheet, paper, paperboard, natural rubber, silicone rubber, foam, or felt).
Claim 11:	The rejection of claim 11 is as set forth above in claims 1 and 10 wherein Turon Teixidore et al. further disclose that the foam is selected from the group consisting of EPDM rubber foam, neoprene, SBR, silicon, polyurethanes, and PVC/N BR (paragraph [0038] – the interfacial material can conform to the surface of the cell stack 240 and can be made of polyethylene sheet, polypropylene sheet, PTFE sheet, paper, paperboard, natural rubber, silicone rubber, foam, or felt).
Claim 12:	The rejection of claim 12 is as set forth above in claims 1 and 10 wherein Turon Teixidore et al. further disclose that the foam has a density from about 0.05 g/cc to about 1 g/cc (paragraph [0038] – the interfacial material can conform to the surface of the cell stack 240 and can be made of polyethylene sheet, polypropylene sheet, PTFE sheet, paper, paperboard, natural rubber, silicone rubber, foam, or felt). (It is noted that the density of silicon rubber can be 0.95 g/cc).
Claim 13:	The rejection of claim 12 is as set forth above in claims 1 and 10. Although Turon Teixidore et al. fails to disclose that the foam has a thickness of from about 0.5 mm to about 3.5 mm, it would have been obvious to a person having ordinary skill in the art to have the foam with a thickness of from about 0.5 mm to about 3.5 mm to optimize the thickness for better performance in practical usage, with routing experimentation, as Turon Teixidore et al.  disclose a plate, whose size is dependent on the size of the cell stack, has a thickness of same scale (paragraph [0024 - the dimensions of the first and second plates can depend on the size and shape of the cell stack. Furthermore, the thicknesses of the first and second plates can be sized to reduce bending of the first and second plates upon charging of the cell stack. For example, the thicknesses of the first and second plates can be between about 0.5 cm and about 0.8 cm, e.g., about 0.6 cm, about 0.65, or about 0.7 cm).
Claim 14:	 The rejection of claim 14 is as set forth above in claims 1 and 10 wherein Turon Teixidore et al. further disclose that the foam is silicone or polyurethane (paragraph [0038] – the interfacial material can conform to the surface of the cell stack 240 and can be made of polyethylene sheet, polypropylene sheet, PTFE sheet, paper, paperboard, natural rubber, silicone rubber, foam, or felt).
Claim 17:	The rejection of claim 17 is as set forth above in claims 1 and 10 wherein Turon Teixidore et al. further disclose that the plurality of spring layers comprise a non-porous pad (paragraph [0038] – the interfacial material can conform to the surface of the cell stack 240 and can be made of polyethylene sheet, polypropylene sheet, PTFE sheet, paper, paperboard, natural rubber, silicone rubber, foam, or felt). It is noted that PTFE sheet can be a non-porous pad).
Claim 18:	The rejection of claim 17 is as set forth above in claims 1 and 10 wherein Turon Teixidore et al. further disclose that the non-porous pad has a density in the range of about 1.1 to about 2.3 g/cc (paragraph [0038] – the interfacial material can conform to the surface of the cell stack 240 and can be made of polyethylene sheet, polypropylene sheet, PTFE sheet, paper, paperboard, natural rubber, silicone rubber, foam, or felt). It is noted that PTFE sheet can be a non-porous pad). (It is not that a PTFE sheet can be non-porous and the density of the PTFE is 2.2 g/cc.
Claim 23:	The rejection of claim 23 is as set forth above in claim 1 wherein Dorsch further discloses that the Si-dominant anode comprises an active material with greater than 50$ silicon (a silicon-based anode).
10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dorsch (US 9,705,156) in view of Turon Teixidor et al. (US 20140266066) as applied to claim 1 above, and further in view of Isshiki et al. (US 20150017504).
Dorsch and Turon Teixidor et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 8:	The Dorsch combination does not disclose that the pressure regulation system comprises a plurality of spring layers and a plurality of heat-sink layers, wherein the plurality of spring layer are positioned between some of the plurality of lithium-ion cells and the plurality of heat sink layers are positioned between some of the plurality of lithium-ion cells.
Isshiki et al. disclose a pressure regulation system comprises a plurality of spring layers (21) and a plurality of heat-sink layers (heat-transfer plates 2), wherein the plurality of spring layer is positioned between some of the plurality of lithium-ion cells and the plurality of heat sink layers are positioned between some of the plurality of lithium-ion cells.
In particular, Isshiki et al. that the pressure regulation system comprises a plurality of spring layers (21) and a plurality of heat-sink layers (heat-transfer plates 2), wherein the plurality of spring layer (21) are positioned between some of the plurality of lithium-ion cells (4-1 and 4-2) and the plurality of heat sink layers (heat-transfer plates 2) are positioned between some of the plurality of lithium-ion cells (4-1 and 4-2) (Fig. 11 and 12; paragraph [0042]-The battery cell may be, for example, a lithium ion secondary battery; paragraph [0084] - the battery cell group 103 is configured by stacking a plurality of battery units, and connecting the battery cell in series and/or parallel... heat generated by the respective battery units is led to an external cooling module by the heat-transfer plate 2; paragraph [0066] -  A cushion material 21 is placed as an elastic body in the space where the battery cells 4-1 and 4-2 oppose each other...cushion material 21 is formed from an elastic material that is deformed by pressure, and returns to its original shape when the pressure is released). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Dorsch combination in light of the teaching of Isshiki et al.
	One having ordinary skill in the art would have been motivated to make the modification to provide a battery unit, a battery module, a power storage system, an electronic device, a power system, and an electric vehicle, that are capable of handling battery expansion while improving a heat release effect (paragraph [0007])

11.	Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Dorsch (US 9,705,156) in view of Turon Teixidor et al. (US 20140266066) as applied to claims 1 and 10 above, and further in view of DE 102015011895 (hereafter DE ‘895).
	

Dorsch and Turon Teixidor et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 16:	The Turon Teixidore et al. combination does not disclose a closed-cell foam.
DE ‘895 discloses a closed-cell foam (machine translation, paragraph [0039] – in particular, of their individual cells 4th, to the external environment between the at least one cell block 1 and the battery case 2 at least one thermal insulation element arranged, which is formed for example of ethylene-propylene-diene rubber (EPOM), nitrile rubber or cork, in particular, press cork. The rubber is expediently designed as a flexible and closed-cell foam).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the energy storage device of the Turon Teixidore et al. combination by incorporating the foam of DE ‘895.
One having ordinary skill in the art would have been motivated to make the modification to provide elastomer elements that would have fixed the cell block with the battery housing, thus utilizing electrical power of the battery and reducing transfer of heat between single cells and heating energy required to heat the battery, and the battery would have improved flexibility and safety usage of the elastomer elements and reduced installation space.


12.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dorsch (US 9,705,156) in view of Turon Teixidor et al. (US 20140266066) as applied to claim 1 above, and further in view of Westermeier et al. (US 20170317324).
	Dorsch and Turon Teixidor et al. are as applied, argued, and disclosed above, and incorporated herein.
	Claim 19:	The Turon Teixidore et al. do not disclose that the lithium-ion cell has a cycle expansion of between about 3% and about 15%.
	Westermeier et al. disclose a lithium-ion cell having a cycle expansion of between about 3% and about 15% (paragraph [0011] – due to the intercalation process in the electrodes, an expansion of the battery cells by approximately 10% can occur during charging and discharging. The large side faces of lithium-ion cells can therefore bulge out by up to 2 mm). See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the energy storage device of the Turon Teixidore et al. combination such that the lithium-ion cell has a cycle expansion of between about 3% and about 15%, as taught by Westermeier et al. 
	One having ordinary skill in the art would have been motivated to make the modification to provide battery comprising poles that would be designed to be movable while maintaining the sealed property of the cell (i.e. the relative movements (arising from the operation/from the assembly/due to the length expansion) between the cells and their parent structure do not act, or at least only in a weakened form, on the cell poles or on the cell stack and the seals and insulations in the form of forces and moments (paragraph [0065]),
	Claim 20:	The Turon Teixidore et al. combination does not disclose that the lithium-ion cell has a lifetime expansion of about 5% to about 30% measured at 100% state of charge.
	Westermeier et al. disclose a lithium-ion cell having a lifetime expansion of about 5 % to about 30% measured at 100% state if charge (paragraph [0011] – due to the intercalation process in the electrodes, an expansion of the battery cells by approximately 10% can occur during charging and discharging. The large side faces of lithium-ion cells can therefore bulge out by up to 2 mm). See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the energy storage device of the Turon Teixidore et al. combination such that the lithium-ion cell has a lifetime expansion of about 5% to about 30% measured at 100% state of charge, as taught by Westermeier et al. 
	One having ordinary skill in the art would have been motivated to make the modification to provide battery comprising poles that would be designed to be movable while maintaining the sealed property of the cell (i.e. the relative movements (arising from the operation/from the assembly/due to the length expansion) between the cells and their parent structure do not act, or at least only in a weakened form, on the cell poles or on the cell stack and the seals and insulations in the form of forces and moments (paragraph [0065]).

13.	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dorsch (US 9,705,156) in view of Turon Teixidor et al. (US 20140266066) as applied to claim 1 above, and further in view of Buck et al. (US 20100304203).
Dorsch and Turon Teixidor et al.  are as applied, argued, and disclosed above, and incorporated herein.
	Claim 21:	The Turon Teixidore et al. do not disclose a lithium ion battery pack comprising: two or more energy storage devices; and an outer packaging material surrounding the one or more energy storage devices.
	Buck et al. disclose a lithium ion battery pack (10) comprising: two or more energy storage devices (12) and an outer packing material (14) surrounding the one or more energy storage devices (12)(Figure 1; and, paragraph [0028] – battery assembly of the present invention is generally indicted at 10 in Fig. 1 having a pair of battery packs, generally indicated at 12, disposed in a housing 14…each battery pack 12 includes a plurality of cells 16. Preferably, each cell 16 is a lithium ion cell). See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the energy storage device of the Turon Teixidore et al. combination such that a lithium ion battery pack comprising: two or more energy storage devices; and an outer packaging material surrounding the one or more energy storage devices, as taught by Buck et al.
	Claim 22:	The rejection of claim 22 is as set forth above in claim 21 wherein Buck et al. further disclose a vehicle comprising: the lithium ion battery pack (paragraph [0028] – The battery pack 12 is adaptable to be utilized in various configurations including and not limited to a horizontally and vertically stacked battery cell packaging configuration used in an automotive vehicle applications); and electrical components electrically connected to the lithium ion battery pack (paragraph [0013] – This device is sandwiched between at least two of these assemblies which are mechanically stacked and electrically connected to one another to form the battery pack).

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner Correspondence
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729



/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729